 1
                                        UNITED STATES DISTRICT COURT
 2
                                     NORTHERN DISTRICT OF CALIFORNIA
 3
 4
 5   ANTHONY ECONOMUS, an individual,                          Case No.: 4:18-01071 HSG
 6
                       Plaintiff,
 7   v.                                                        ORDER TO EXTEND FACT AND
                                                               EXPERT DISCOVERY DEADLINES
 8   CITY AND COUNTY OF SAN
 9   FRANCISCO, et al.

10                     Defendants.

11
12
                                                          ORDER
13
              IT IS HEREBY ORDERED that the parties’ stipulation for an extension of fact and
14
15   expert discovery deadlines is granted.

16            The new dates will be:
17
              (A) Non-Monell Fact Discovery Deadline – January 7, 2019
18
              (B) Expert Opening Reports – January 20, 2019
19
              (C) Expert Rebuttal Reports – February 8, 2019
20
21            (D) Close of Expert Discovery – February 22, 2019

22   IT IS SO ORDERED.
23                                                  Dated: 11/29/2018
24
25                                               __________________________________________
                                                HONORABLE JUDGE HAYWOOD S. GILLIAM, JR.
26
27
28



     Economus v. City and County of San Francisco
     USDC Case No. 4:18-01071 HSG                        -1-
